Citation Nr: 1107461	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Mr. Brooks S. McDaniels, Agent 


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and Mrs. L. H. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from 
June 1938 to March 1944. 

The matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO), 
in which the benefits sought on appeal were denied. 

In January 2011, the Veteran testified before the undersigned 
during a videoconference hearing from the RO.  During the 
hearing, the undersigned identified the issues on appeal, and 
noted what pertinent evidence was outstanding and what evidence 
might assist in substantiating the claims.  Additionally, the 
Veteran, through his testimony, with the assistance of his 
representative, demonstrated actual knowledge of the elements 
necessary to substantiate the claims.  See Bryant vs. Shinseki, 
23 Vet. App. 488 (2010).   A copy of the hearing transcript has 
been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for anxiety disorder, 
currently rated as 100 percent disabling.  There are no other 
service-connected disabilities.

2.  Although the competent evidence of record reflects that the 
Veteran requires assistance with a number of his activities of 
daily living such as dressing, bathing, standing from a seated 
position in certain circumstances, and medication management, and 
that as a result of poor balance and ambulation, he requires care 
or assistance on a regular basis to protect himself from the 
hazards or dangers incident to his daily environment such as 
falling, the evidence establishes that such need is not the 
result of his service-connected disabilities.

3.  The Veteran is neither bedridden nor housebound.


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular 
aid and attendance or housebound status are not met.  38 U.S.C.A. 
§§ 1114(l),(s), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.350(b)(3) & (4), 3.352(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Here, prior to the June 2008 RO decision in the matter, VA sent a 
letter to the Veteran in February 2008 that addressed all notice 
elements concerning his claims.  The letter informed the Veteran 
of what evidence is required to substantiate the claim for SMC 
based on the need for aid and attendance or for being housebound, 
as well as what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by VA. 
VA has also informed the Veteran how it determines the disability 
rating and the effective date for the award of benefits if 
service connection is to be awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Board finds that the VCAA duty to 
notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  The Board notes that the 
record only contains a limited number of VA treatment records 
even though those VA treatment records show that the Veteran has 
an extensive list of medical problems.  In this regard, the Board 
notes that the Veteran has not identified or asked VA's 
assistance in obtaining any outstanding records of pertinent 
treatment.  

Moreover, the Board notes that the Veteran has submitted three 
medical statements dated May 2006, July 2006 and June 2008 that 
discuss the severity of the Veteran's medical problems and 
provide medical statements for consideration of aid and 
attendance or housebound status.  This medical statement along 
with the other medical evidence of record provides the Board with 
sufficient evidence to adjudicate the claim.  Consequently, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Special Monthly Compensation (SMC) 

The Veteran contends that he is entitled to special monthly 
compensation based on the need for regular aid and attendance or 
on account of being housebound.  He asserts that his disability 
greatly limits his ability to leave his home, and that he is in 
needs of the assistance of another person (his wife).  

SMC at the aid and attendance rate is payable when a veteran, due 
to service-connected disability, has suffered the anatomical loss 
or loss of use of both feet or one hand and one foot, or is blind 
in both eyes, or is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  See 38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).

The criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance, including a 
determination that he is permanently bedridden, are contained in 
38 C.F.R. § 3.352(a).  See 38 C.F.R. § 3.350(b)(3) and (4).  That 
regulation provides that the following will be accorded 
consideration in determining the need for regular aid and 
attendance: inability of a claimant to dress or undress himself, 
or to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability cannot be 
done without aid; inability to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect him from hazards or dangers incident to 
his daily environment.

"Bedridden," defined as that condition, which, through its 
essential character, actually requires that a claimant remain in 
bed, is a proper basis for this determination.  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the day 
to promote convalescence or cure will not suffice.  It is not 
required that all of the above disabling conditions be found to 
exist before a favorable rating may be made. The particular 
personal functions that a veteran is unable to perform should be 
considered in connection with his condition as a whole.  It is 
only necessary that the evidence establish that a veteran is so 
helpless as to need regular aid and attendance, not that there is 
a constant need.  Determinations that a veteran is so helpless as 
to be in need of regular aid and attendance will not be based 
solely upon an opinion that his condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  See 38 C.F.R. § 
3.352(a).

In addition, SMC at the housebound rate is payable when a veteran 
has a single service-connected disability rated 100 percent and 
(1) has additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct from 
the 100 percent service-connected disability and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service-connected disability 
or disabilities but does not qualify for special monthly 
compensation at the aid and attendance rate.  See 38 U.S.C.A. § 
1114(s) (West 2002).  The requirement of 38 U.S.C.A. § 1114(s)(2) 
is met when a veteran is substantially confined as a direct 
result of service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his lifetime.  See 38 C.F.R. § 3.350(3)(i)(2).

Considering the evidence of record in light of the pertinent 
legal authority, the Board finds that the criteria for the 
payment of SMC based on the need for regular aid and attendance 
of another person or housebound status are not met.

In this case, during the time period relevant to this appeal, 
service connection has only been in effect for posttraumatic 
stress disorder (PTSD) (rated as 100 percent disabling).  

A review of the Veteran's treatment records show that he has 27 
active diagnosed disorders, including degenerative arthritis, 
chronic obstructive pulmonary disease (COPD), congestive heart 
failure (CHF), artial fibrillation, dementia, and  peripheral 
neuropathy.  The Veteran requires the use of oxygen at night for 
his COPD.  He experiences symptoms of dizziness, dyspnea, and 
swelling in his left lower extremity.  He has difficulty 
ambulating, and he requires the use of devices to assist him with 
moving around. 

The record next contains three VA medical statements that address 
the Veteran's need for aid and attendance or housebound status. 
These statements were received in May 2006, July 2006 and June 
2008.  All three statements were created and signed by VA nurse 
practitioners (NP).  

The May 2006 medical statement for consideration of aid and 
attendance or housebound status shows that the NP found that the 
Veteran experienced functional decline due to degenerative 
arthritis, COPD, CHF, atrial fibrillation, and peripheral 
neuropathy.  The NP observed that the Veteran was well dressed 
and well groomed, and he was alert and oriented, but that he was 
hard of hearing.  The Veteran had poor grip, poor fine motor 
skills, and needed assistance with activities of daily living 
because of the severity of degenerative arthritis in his hands.  
The NP felt that the Veteran might be able to feed himself, but 
he needed assistance with dressing himself.  The NP next observed 
that the Veteran had significant degenerative arthritis in his 
knees, which made it difficult for the Veteran to ambulate.  He 
required the use of a walker or scooter.  The Veteran had poor 
balance due to peripheral neuropathy, and he had difficulty going 
from a sitting to a standing position.  The NP indicated that the 
Veteran could not walk without the assistance of another and that 
he would not go anywhere unattended.  The NP concluded that the 
Veteran had multiple co-morbidities for which he required the aid 
and assistance of another person.  

The July 2006 medical statement for consideration of aid and 
attendance or housebound status was completed by the same NP who 
completed the May 2006 medical statement.  The NP again noted 
that the Veteran was unable to walk unaided, and he required the 
use of a specialized cane because of the arthritis in his hands.  
The Veteran was able to feed himself, but he could not prepare 
his own meals.  The Veteran required assistance in bathing and 
tending to other hygiene needs, but he was able to use the 
bathroom independently.  The NP remarked that the Veteran was not 
confined to a bed, but he could not leave the house without 
assistance from another to provide transportation.  The NP stated 
that the Veteran did not require the assistance of nursing home 
care.  This time, the NP concluded that the Veteran was 
housebound and that his service-connected anxiety disorder was 
exacerbated by his chronic medical conditions of COPD, CHF, and 
excessive stimuli.  

The June 2008 medical statement for consideration of aid and 
attendance or housebound status was completed by a different VA 
NP.  The medical statement shows that the Veteran was accompanied 
to the place of the examination by his wife, and she drove him to 
the appointment.  The June 2008 NP observed that the Veteran was 
a well-groomed, elderly man, who had very slow gait, poor 
posture, and kyphosis.  He was "bowlegged".  The Veteran's 
hands and wrists were deformed from arthritis and previous 
fractures.  He experienced numbness in his hands, and he was 
unable to do any fine movements, such as button cloths or shave, 
and he could only eat with specialized utensils.  The June 2008 
NP observed that the Veteran could only ambulate for short 
distances, and he was very unsteady on his feet.  The Veteran had 
limited range of motion in the spine that prevented him from 
bending over to put on his socks.  The June 2008 NP noted that 
the Veteran reported symptoms of dizziness, and his wife reported 
that the Veteran had loss of memory.  It was also noted that the 
Veteran's wife provided the Veteran with assistance and that the 
Veteran only left the home for medical appointments and to go 
with his wife once a week to the store.  However, he did not get 
out of the car to go into the store.  The Veteran reported that 
he spent most days sitting in the house and watching television.  
The June 2008 NP remarked that the Veteran did not require daily 
skilled services.  

The record also contains statements and testimonies from the 
Veteran and his wife.  In a July 2006 statement in support of the 
claim, the Veteran reported that his service-connected anxiety 
disorder is exacerbated by his other medical conditions, 
primarily identified as COPD and congestive heart failure.  The 
Veteran reported that he only leaves his home to attend his 
medical appointments at VA Medical Center.  

In January 2011, the Veteran and his wife testified before the 
undersigned.  The Veteran testified that he is unable to shave 
himself, he cannot always feed himself, and he must have the 
constant assistance of his spouse or another person to maintain 
his mobility.  The Veteran's wife stated that she helps the 
Veteran stand up out of bed every morning, and she sometimes 
assists the Veteran with feeding himself when his arthritic 
condition flares-up.   

Initially, the Board notes that evidence of record does not show 
that the Veteran's service-connected disability has caused the 
anatomical loss or loss of use of both feet or one hand and one 
foot, and he is not blind in both eyes.  Consequently, the 
Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 
1114(l) for the aid and attendance rate by showing his service-
connected disability caused him to be permanently bedridden or so 
helpless as to be in need of regular aid and attendance under the 
criteria of 38 C.F.R. § 3.352(a).

Here, the medical evidence does not reflect that the Veteran's 
service-connected anxiety disorder alone renders him unable to 
dress or undress, shave, or feed himself, and that he requires 
the use of special orthopedic appliances and assistance from his 
wife to engage in activities of daily living and transport him 
outside the home.  Rather, the evidence indicates that the 
Veteran requires aid due to his nonservice-connected 
disabilities.  

The medical evidence shows that the Veteran has multiple serious 
medical conditions that affect his ability to function and 
require that he receive assistance from another to protect him 
from hazards or dangers incident to his daily environment.  None 
of the medical statements for consideration of aid and attendance 
or housebound status, however, show that the symptomatology 
associated with the Veteran's service-connected anxiety caused 
him to require the aid and assistance of another.  

Although it was noted that the Veteran had memory loss and became 
confused at times, there was no indication that these symptoms 
were associated with his service-connected anxiety disorder as 
opposed to his nonservice-connected dementia.  Further, neither 
of the NPs identified that the Veteran's symptoms of memory loss 
and confusion rendered him incapable of leaving the house or 
being so helpless as to be in need of regular aid and attendance.  
Instead, the NP who completed the May 2006 and July 2006 medical 
statements, primarily identified that it was his nonservice-
connected COPF, CHF, and degenerative arthritis that affected his 
ability to dress or undress himself, shave himself, feed himself, 
and essentially require the assistance of his wife.  

The Board notes that the July 2006 medical statement shows that 
the Veteran has several nonservice-connected disabilities that 
exacerbate his service-connected anxiety disorder.  However, the 
Board finds it pertinent that these disabilities are not so 
intertwined as to make it is impossible to separate the effects 
of a service- connected disorder and a nonservice-connected 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam) (medical evidence is required to differentiate between 
symptomatology attributed to a nonservice-connected disability 
and a service-connected disability).  Rather, in both the May 
2006 and July 2006 medical statements, the NP identified which of 
the Veteran's nonservice-connected disorders affect a particular 
activity of daily living.  She identified that the Veteran's 
nonservice-connected degenerative arthritis affected his motor 
skills in his upper extremities and affected his range of motion 
in his lower extremities.  

The medical evidence also does not reflect that the Veteran has a 
condition which actually requires that he remain in bed.  Rather, 
the Veteran has reported that he is able to travel to VA for his 
appointments and to travel to the store with his wife, and that 
he spends the majority of his days sitting in front of the 
television.  

Based on the foregoing, the Board finds that the medical evidence 
reflects that the Veteran's service-connected anxiety disability 
alone does not cause him to be permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  
Consequently, the criteria for SMC based on the need for the 
regular aid and attendance of another person are not met.  See 38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

Moreover, while the Veteran has a total, 100 percent rating for 
anxiety, he does not have an additional service-connected 
disability independently rated at 60 percent or more.  Here, the 
Veteran is only service-connected for anxiety, and he has not 
been awarded service connection for any other of his medical 
disorders.  In addition, the preponderance of the competent 
evidence of record does not demonstrate that the Veteran is 
permanently housebound as a result of his service-connected 
anxiety.   Although, in the July 2008 medical statement, the NP 
concluded that the Veteran was housebound, she and the other NP 
identified the Veteran's nonservice- connected disorders as 
limiting his ability to leave his house.  

Also, as already mentioned, the Veteran is capable of leaving his 
home and travelling to VA and to the store, albeit he can only do 
so with the assistance of his wife for transportation.  Thus, he 
is not substantially confined to his dwelling or the immediate 
premises. Consequently, the criteria for SMC based on housebound 
status, likewise, are not met.  See 38 U.S.C.A. § 1114(s); 38 
C.F.R. § 3.350(3)(i)(2).

The Board does not doubt the credibility of the Veteran in 
reporting his belief that his service-connected disability 
necessitates the need for aid and attendance of another person.  
The Board also believes that the Veteran is sincere in expressing 
his opinion with respect to impact of his service-connected 
disability.  However, as discussed above, none of the medical 
evidence of record indicates that the Veteran's service-connected 
disability alone rendered him bedridden, or unable to care for 
his daily personal needs or to protect himself from the hazards 
of daily living without assistance from others.  Instead, the 
three medical statements for consideration of aid and attendance 
show that the medical reason for the Veteran's need for aid and 
attendance resulted from his nonservice-connected medical 
problems.  

The Board also acknowledges the Veteran's representative's 
argument that 38 C.F.R. §§ 3.351(b) and (c) and 3.352(a) does not 
differentiate between service-connected disabilities and 
nonservice-connected disabilities when determining the whether 
the criteria for aid and attendance or housebound status are met.  
The Board finds that this argument is without merit. 

In this regard, the Board directs attention to 38 C.F.R. 
§§ 3.351(a)(1)-(6) (special monthly pension, special monthly 
compensation, special monthly compensation for dependents, 
special monthly pension for surviving spouse, and special monthly 
compensation for surviving spouse) that specifically provides 
under what authority and when special increase awards can be 
given for reason of need for aid and attendance or by reason of 
being housebound.  38 C.F.R. § 3.351 (a) precedes the following 
subsections of (b) and (c) and 38 C.F.R. § 3.352(a) that provide 
the criteria for meeting aid and attendance and housebound 
status.  Moreover, the Board notes that VA laws and regulations 
define "compensation" as payment made to veterans because of 
service-connected disability.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.4(a).  That definition then extends to 3.351(a)(2) for 
"special monthly compensation," so as to be read that it 
provides an increase compensation for service-connected 
disability for needs of aid and attendance by another or for 
reason of being housebound. 

In sum, the Board finds that the criteria for an award of SMC 
based on the need for aid and attendance or housebound status 
have not been met.  A review of the record does not reveal that 
the Veteran is actually housebound or that his service-connected 
disability alone rendered him in need of regular aid and 
attendance.  Rather, the evidence shows that the Veteran required 
aid and assistance due to his nonservice-connected disabilities.  
The Board has considered the benefit-of-the-doubt rule; however, 
a preponderance of the evidence is against the assignment of a 
SMC based on a need for regular aid and attendance or housebound 
status. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990). Thus, the claim must be denied.





ORDER

Entitlement to SMC based on the need for regular aid and 
attendance or housebound status is denied.




____________________________________________
REBECCA FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


